Title: To Benjamin Franklin from the Comtesse d’Houdetot, [before 16 February 1782]
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


a Paris Vendredy matin [before Feb. 16, 1782]
Madame La Comtesse D’houdetot fait Mille tendres amitiés a Monsieur franklin. Elle Le previens ainsy que Monsieur son fils qu’elle n’aura point de Musique aujourdhuy Chez Elle a Cause De La Maladie de Monsieur son frere aupres de qui Elle passera L’apres Midy. Elle ira Chercher Monsieur franklin Le plutot qu’il Luy sera possible Et Regrette fort D’estre privée aujourdhuy du plaisir De Le Voir.
Mme. D’houdetot prie Mr. franklin de luy faire dire sil a Reçu Le Billet.
 
Addressed: A Monsieur / Monsieur franklin / Ministre Plenipotentiaire Des / Etâts Unis / A Passy
